DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-4,7-21, 23-26,29-43, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US8579073) in view of Hu (CN2013145222).
With respect to claim 1 Sheng discloses a sound suppression structure comprising:
A plurality of planar vibrational units establishing plural resonant frequencies (abstract).
Sheng does not expressly disclose in conjunction with the vibration units a  dissipative layer positioned on a front side of the planar vibrational units with the relative positioning of the dissipative layer and the planar vibrational units sufficient to permit movement of the planar vibrational units sufficient for excitation od the planar vibrational units at the resonance frequencies; and 
A gas cell array interacting with the planar vibration units to absorb energy at the resonant frequencies, the gas cell array comprising one or more of the planar vibration units forming one side of each gas cell array;
Wherein the dissipative layer enhances absorption efficiency, resulting absorption of energy at frequencies other than the resonant frequencies, the combination of the planar vibration unit, the gas 
Hu discloses a dissipative layer (porous damping layers) positioned on a resonant unit with relative positioning such that the resonant structure can function, and a gas cell array interacting with the resonant units to absorb energy at the resonant frequencies (refer to abstract denoting a vibration board), the gas cell array comprising one or more of the resonant units forming one side of the gas cell array; and wherein 
The dissipative layer enhances sound reduction efficiency, resulting in absorption of energy other than at the resonant frequencies. 
It would have been obvious to one of ordinary skill in the art to combine the teachings of HU to use a dissipative layer with a resonant layer in conjunction with the vibration unit plate of Sheng. This would have been obvious based on Hu’s teaching to use dissipative materials to broaden the frequency bandwidth to be absorbed by the unit. It would similarly have been obvious to one of ordinary skill to combine them in any arrangement that would allow for optimal function of the device. 
With respect to claim 2 Sheng as modified by HU further discloses a sound suppression structure comprising:
A membrane (see Sheng)
Resonant means mounted to or formed as a part of the membrane, the resonant means comprising a plurality of planar vibrational units and establishing a plural resonant frequencies (see Sheng abstract);
Sound dissipation means (see Hu abstract) positioned on a front side (an obvious side to so locate and an arrangement which would be arrived at through routine testing) of the resonant means and having means to permit substantially free movement of the planar vibration units with respect to the sound dissipation means (see again HU abstract which discusses the resonators being allowed to 
Wherein the dissipative layer enhances absorption efficiency (see Hu abstract), resulting in absorption of energy at frequencies other than the resonant frequencies, the combination of the planar vibration unit, the gas cells interacting with the planar vibration unit and the dissipative layer providing a plurality of resonant modes for broadband sound absorption (see again Hu abstract).
With respect to claim 3 Sheng as modified by HU further discloses the plurality of vibration units provided as rigid platelets mounted to a membrane layer (see Sheng abstract and figures).
With respect to claim 4 Sheng as modified by HU further discloses (see abstract and also figure 1e) the plurality of planar vibration units arranged as rigid platelets mounted to a membrane with an inhomogeneous area density distribution (the inhomogeneous nature provided in part due to the shape of the platelet, see also abstract regarding variation of frequencies).
With respect to claim 7 Hu further discloses the gas cell array having a configuration to establish resonant frequencies (Sheng discloses a plurality of resonant frequencies which would be obvious to apply to any of the resonant structures).
With respect to claim 8 Sheng as modified by Hu further discloses the gas cell array having a configuration to establish plural resonant frequencies can be established by the gas cell array (see HU and the teachings of Sheng to provide multiple resonant frequencies), with the plural resonant frequencies established by the gas cell array through the resonance of air inside each gas cell achieved by gas cells placed in an array (see Hu abstract) Regarding the segmented nature of the gas cells this would have been an obvious means of forming the gas cells. 
With respect to claim 9 Sheng as modified by Hu further discloses the plurality of planar vibration units provided as rigid platelets (see Sheng) mounted to a membrane layer with an inhomogeneous area density distribution;

With respect to claim 10 Sheng as modified by HU further discloses wherein the platelets in said one subset have the same shape but different area mass densities from the platelets in said one other subset (see Sheng, this would be an obvious means of arriving at the different frequencies).
With respect to claim 11 Sheng as modified by HU further discloses 
The plurality of planar vibration units is arranged as rigid platelets mounted to a membrane layer with an inhomogeneous area density distribution, wherein:
The device is tuned to frequencies based upon the deformation of the membrane the displacement pattern and other selected variables. The selection of such variables would have been an obvious matter of tuning the system.
With respect to claim 12 Sheng as modified by HU further discloses the dissipative layer (see HU) positioned on the front side (obvious location) of the planar vibrational units sufficient to permit substantially free movement of the planar vibrational units (see again HU allowing for the function of both) with respect to the dissipative layer.
With respect to claim 13 the selection of the value of less than 5mm would have been an obvious smatter based upon the sizing of the other components.
With respect to claim 14 regarding the spongy material such is taught by HU.

With respect to claim 16 regarding the section of less than 30cm this would have been an obvious size to select based upon the desired output.
With respect to claim 17 Sheng further discloses wherein the plurality of vibrational units have different area mass densities (see column 3).
With respect to claim 18 Sheng as modified further discloses (see column 3) wherein he plurality of vibration units have asymmetrical shapes (taught to have different shapes).
With respect to claim 19 Sheng as modified further discloses the plurality of planar vibration units positioned on the membrane without translational symmetry (see columns 2 and three wherein different arrangements are discussed).
With respect to claim 20 Sheng as modified further discloses wherein the membrane has a tension (inherent) regarding the selection of the claimed range it would have been obvious to tune such a tension based upon the desired frequency response, one of ordinary skill in the art would recognize the importance of the tension in establishing the resonance.
With respect to claim 21 as in above claim 20 the selection of the tension would have been an obvious matter of tuning the system.
With respect to claim 23 the selection of the frequencies to be absorbed would have been a matter of tuning the system. 
With respect to claims 24-26,29-43, and 45  Sheng as modified by HU discloses both the apparatus and the method steps of providing and positioning the elements of the device. 
2. Claims 5-6, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US8579073) in view of Hu (CN2013145222) as applied to claims 1 and 24 above, and further in view of Yamazoe (US10854183).

With respect to claims 6 and 28 Yamazoe (see abstract and figures) discloses the use of vented gas cells for the absorption of sounds. 
It would have been obvious to one of ordinary skill in the rat to combine the teachings of Yamazoe to use sealed cells as established as being prior art, or the vented cells to allow for the exchange of heat in the resonant structure.
3. Claims 22 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng (US8579073) in view of Hu (CN2013145222)  as applied to claims1 and 24 above, and further in view of Borroni (US20110139542).
With respect to claims 22 and 44 Sheng as modified by HU discloses the invention as claimed except for the provision of the hard porous cover with a period array of holes so as to allow the incident sound to pass through.
Borroni discloses the use of a rigid perforated protective member (5) which covers and protects an absorptive material.
It would have been obvious to combine this teaching to protect and support the absorptive structure with the device of Sheng as modified by Hu so as to allow the sound reduction member to be used in areas where contamination would be of concern.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US10482865) discloses a vibration damped sound shield; Munz (US4273213) discloses a rigid perforated shield protecting a sound reduction cavity; Scherrer (US20160365079) discloses a high and low frequency absorber for sounds;  and Hakuta (US10704255) discloses a soundproof structure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.